Exhibit 3.1 CERTIFICATE OF AMENDMENT TO ARTICLES OF INCORPORATION FOR NEVADA PROFIT CORPORATIONS (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1.Name of Corporation: First Quantum Ventures, Inc. 2.The articles have been amended as follows: Article I is hereby amended to read as follows: The name of the corporation is to DiMi Telematics International, Inc. 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is approximately 82%. 4. Effective date of filing: March 15, 2012 5. Signature: Barry Tenzer, President
